Supreme Court towit
SEPTEMBER TERM IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY FOUR

Robert A Forsyth admr vs William Gilkinson & alii

Action of right
In this case William Woodbridge for deft’s moves the Court here that the writ in this case issued be set aside & quashed for the causes following towit
1st that the said writ is irregular & the same was irregularly issued
2 that it does not appear that the same was regularly served &
3d that the same was irregularly returned &
4. that the same is not according to the law of the Land.
WM Woodbridge

[In the handwriting of William Woodbridge]